
	
		III
		112th CONGRESS
		1st Session
		S. RES. 32
		IN THE SENATE OF THE UNITED STATES
		
			January 27, 2011
			Mr. Crapo (for himself
			 and Mr. Lieberman) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the month of February 2011 as
		  National Teen Dating Violence Awareness and Prevention Month.
		  
	
	
		Whereas while dating, domestic, and sexual violence and
			 stalking affect women regardless of age, teens and young women are especially
			 vulnerable;
		Whereas according to Liz Claiborne’s 2009 Parent/Teen
			 Dating Violence Poll, approximately 1 in 3 adolescent girls in the United
			 States is a victim of physical, emotional, or verbal abuse from a dating
			 partner, a rate that far exceeds victimization rates for other types of
			 violence affecting youth;
		Whereas according to the Centers for Disease Control and
			 Prevention, nearly 10 percent of high school students have been hit, slapped,
			 or physically hurt on purpose by a boyfriend or girlfriend in the past
			 year;
		Whereas according to the American Journal of Public
			 Health, more than 1 in 4 teenagers have been in a relationship where a partner
			 is verbally abusive;
		Whereas according to a Youth Risk Behavioral Survey,
			 almost 20 percent of teen girls who were exposed to physical dating violence
			 did not attend school on 1 or more occasions during the past 30 days due to
			 feeling unsafe at school or on the way to or from school;
		Whereas violent relationships in adolescence can have
			 serious ramifications for victims, putting such victims at higher risk for
			 substance abuse, eating disorders, risky sexual behavior, suicide, and adult
			 revictimization;
		Whereas being physically and sexually abused leaves teen
			 girls up to 6 times more likely to become pregnant and more than twice as
			 likely to contract a sexually transmitted disease;
		Whereas nearly 3 in 4 tweens, individuals
			 who are between the ages of 11 and 14, report that dating relationships usually
			 begin at age 14 or younger and about 72 percent of eighth and ninth graders
			 report “dating”;
		Whereas 1 in 5 tweens say that their friends are victims
			 of dating violence, and nearly half of tweens who are in relationships know
			 friends who are verbally abused;
		Whereas more than 3 times as many tweens (20 percent) as
			 parents of tweens (6 percent) admit that parents know little or nothing about
			 the dating relationships of tweens;
		Whereas teen dating abuse most often takes place in the
			 home of 1 of the partners;
		Whereas according to Liz Claiborne’s 2009 Parent/Teen
			 Dating Violence Poll, although 82 percent of parents are confident that they
			 could recognize the signs if their child was experiencing dating abuse, a
			 majority of parents (58 percent) could not correctly identify all the warning
			 signs of abuse;
		Whereas 74 percent of teenage boys and 66 percent of
			 teenage girls say that they have not had a conversation with a parent about
			 dating abuse in the past year;
		Whereas digital abuse and “sexting”, or sending or
			 receiving nude pictures of other young people on a cellphone or on the
			 Internet, is becoming a new frontier for teen dating abuse;
		Whereas according to a National Crime Prevention Council
			 survey, 43 percent of middle and high school students reported experiencing
			 cyberbullying in the past year;
		Whereas 1 in 4 teens in a relationship say that they have
			 been called names, harassed, or put down by their partner through cellphones
			 and texting;
		Whereas according to a survey by The National Campaign,
			 more than half of teen girls say pressure from a boy is a reason girls send
			 suggestive messages or images, while only 18 percent of teen boys say pressure
			 from a girl is a reason for such behavior, and 12 percent of teen girls who
			 have sent suggestive messages or images say they felt “pressured” to do
			 so;
		Whereas according to a 2009 survey by Cox Communications,
			 19 percent of teens revealed that they had been harassed, embarrassed, or
			 threatened online or by text message;
		Whereas 3 in 10 young people have sexted,
			 and 61 percent of young people who have “sexted” report being pressured to do
			 so at least once;
		Whereas targets of digital abuse are almost 3 times more
			 likely to contemplate suicide as those who have not encountered digital abuse,
			 and targets of digital abuse are nearly 3 times more likely to have considered
			 dropping out of school;
		Whereas according to Liz Claiborne’s 2010 College Dating
			 Violence and Abuse Poll, 63 percent of college students report having a college
			 friend who experienced violent and abusive dating behavior;
		Whereas according to Liz Claiborne’s 2010 College Dating
			 Violence and Abuse Poll, 41 percent of dating college students report
			 experiencing violent and abusive dating behaviors;
		Whereas 65 percent of college students who were in an
			 abusive relationship failed to realize that they were in an abusive
			 relationship, and 53 percent of such students said that no one helped
			 them;
		Whereas the severity of violence among intimate partners
			 has been shown to be greater in cases where the pattern of violence was
			 established in adolescence;
		Whereas primary prevention programs are a key part of
			 addressing teen dating violence, and many successful examples of such programs
			 include education, community outreach, and social marketing campaigns that are
			 culturally appropriate;
		Whereas skilled assessment and intervention programs are
			 also necessary for youth victims and abusers; and
		Whereas the establishment of National Teen Dating Violence
			 Awareness and Prevention Month will benefit schools, communities, and families
			 regardless of socioeconomic status, race, or sex: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of February 2011 as ‘‘National Teen Dating Violence Awareness and
			 Prevention Month’’;
			(2)supports
			 communities in empowering teens to develop healthier relationships throughout
			 their lives; and
			(3)calls upon the
			 people of the United States, including youth, parents, schools, law
			 enforcement, State and local officials, and interested groups to observe
			 National Teen Dating Violence Awareness and Prevention Month with appropriate
			 programs and activities that promote awareness and prevention of teen dating
			 violence in their communities.
			
